DETAILED ACTION
This communication is a response to amendment for  Application 17/080602 filed on 6/23/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-30 are presented for examination.

Response to Arguments
3.	Applicant’s arguments in the amendment filed on 6/23/2022 regarding claim rejection under 35 USC § 102 and 103 with respect to Claims 1-30 have been considered and found unpersuasive because the cited art still teaches the limitations. 
	a.	Applicant states that Chavez “cannot” disclose “based on at least two of”…(Remarks p. 11-13). Examiner disagrees because Chavez still teaches the limitation. 
The claims call for a condition “based on at least two of” the application transmits messages to a server-side application requesting data. Chavez teaches based on parameters of incoming call including location, time of day, week “based on at least two of” a notification message is sent  with instructions to server side to determine presentation inductions and what applications/icons to display in connection with the call notification messages (see ¶0063-¶0064). There is nothing in the claim language that excludes Chavez’s teachings to apply to the claim language.
Also, the arguments do not provide any real distinction between the cited art and the limitations nor provides the reasons why the cited art does not apply to the claimed limitation. Chavez teaches based on specific criteria a notification message is sent to determine what applications to display which is the same as the claimed limitation when interpreted under BRI. 
For example, Applicant provides the cited paragraphs of Chavez then concludes that the cited paragraphs “cannot” teach the claim limitation without providing a single reason as to why Chavez teachings is different or why the teachings are not reasonable. 
Examiner maintains that the cited art teaches the claimed limitation as illustrated in point a. 
b.	Applicant argues that it is not obvious to modify or combine Chavez and Ferrer (Remarks p. 15-16). Examiner disagrees because the cited art are combinable. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ferrer into the system of Chavez in order to initiate access of media content with the server-side electronic commerce application in the server computing device (¶0086). Utilizing such teachings enable the system to use server-side applications that supports multiple alternate data streams, two or more of which can have different bit rates from each other (¶0075). Also, the server-side application allows for the client device to switch streams intelligently as network bandwidth changes. Id. Furthermore, the server-side streaming application provides for media encryption and user authentication over encrypted connections. Id.
Moreover, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Chavez does not expressly teach a respective address for obtaining data from the respective server-side application. However, this limitation is suggested from ¶0048 because persona presentation service 116 is provided by one or multiple servers in communication with the network e.g. One skilled in the art would realize that fig. 2 application #1 is stored by first server where application #2 may be stored by second server where both servers inherently require an address to be accessed.
Ferrer teaches a respective address for obtaining data from the respective server-side application (Fig. 3 & ¶0088; in block 310, the client-side commerce application receives from the server-side electronic commerce application and processes a message or packet comprising one or more user's unique identifier, customization preferences of the user, media content unique identifier, media image URLs, media content URLs, sub-account preferences of the user, and an other media content view information. For example, media content unique identifier comprises one or more of unique identifier used to query the first data storage, second data storage, server-side data storage and server-side memory for one or more of media content, product merchandise, and an other view information).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ferrer into the system of Chavez in order to initiate access of media content with the server-side electronic commerce application in the server computing device (¶0086). Utilizing such teachings enable the system to use server-side applications that supports multiple alternate data streams, two or more of which can have different bit rates from each other (¶0075). Also, the server-side application allows for the client device to switch streams intelligently as network bandwidth changes. Id. Furthermore, the server-side streaming application provides for media encryption and user authentication over encrypted connections. Id. 

Potential Restriction
4.	Claim 27 is border line or “potentially” restrictable. If the scope of the claim later on changes to  a different embodiment, then election by original presentation will be issued. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-20 and 23-26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chavez US 2019/0230163 A1.

Regarding Claim 1, Chavez teaches a system comprising: 
a server having a server processor, a server memory, and a set of server instructions stored in the server memory, the server being configured to execute the server instructions, via the server processor, to execute a plurality of server-side applications (Figs. 1 & 3; see persona personation service 116 provided by one or multiple servers and different available apps for presentation 340 “server-side applications); 
and a mobile device communicatively coupled to the server, the mobile device having a display, a mobile device processor, a mobile device memory, and a set of mobile device instructions stored in the mobile device memory, the mobile device being configured to execute the mobile device instructions, via the mobile device processor, to execute a mobile device application (Figs. 5A-C; mobile device including an interface, processor, memory and instructions to handle different applications and calls), 
wherein, based on at least two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user (¶0063; Parameters of the incoming call notification message which may be evaluated by the persona identification instructions 320 include, without limitation, caller identification information, callee identification information, caller location, callee location, location of caller's user device, location of callee's user device, time of day, day of week, calendar events for caller and/or callee, etc. 
Also see ¶0056 & Fig. 2; based on a context of the call, an identification of the caller, an identification of the callee, a communication media (e.g., voice, video, text, social message, etc.) used for the call, a location of the callee's user device, a location of the caller's user device, a time of day, a day of week, whether the caller and/or callee are scheduled for vacation, or combinations thereof a different personal of the multiple different instruction sets will be invoked  to control the way presented for O/S 228 via the user interface 220), 
the mobile device application is configured to transmit messages to respective ones of a subset of the plurality of server-side applications that include a request for data from the respective server-side application (see Figs. 6-8  & ¶0081-¶0098; FIG. 6, an illustrative method 600 of providing a persona presentation service 116 will be described in accordance with embodiments of the present disclosure. The method 600 begins when an incoming call (or call notification message) is received at a server (step 604). In some embodiments, the server receiving the incoming call notification message may correspond to a server executing the persona presentation service 116 and may be situated between a caller's user device and callee's user device within a communication network 112. Thus, the call notification message may be received at a communications interface 312. As a more specific example, the server receiving the incoming call notification message may be operating at a mobile network core or IMS core. Also see ¶0048 & ¶0064; when user 120 (e.g., a caller) places a call or other type of communication request to user 124 (e.g., a callee), the persona presentation service 116 may be configured to intercept one or more messages between the user devices 104, 108 and then insert presentation instructions into such messages, thereby enabling the callee's user device 108 to provide a presentation of applications (and icons associated therewith) that are specifically designed to help the callee 124 during the call with the caller 120. In a specific example, the persona presentation service 116 may enable certain applications or icons to be presented via the callee's 124 user device 108 based on a persona assigned to the communication session), 
wherein, responsive to receiving the one or more messages from the mobile device application, the server-side applications are configured to obtain respective data, and transmit the data to the mobile device application (see Figs. 6-8 & ¶0081-¶0098; Also see ¶0048 & ¶0064; when user 120 (e.g., a caller) places a call or other type of communication request to user 124 (e.g., a callee), the persona presentation service 116 may be configured to intercept one or more messages between the user devices 104, 108 and then insert presentation instructions into such messages, thereby enabling the callee's user device 108 to provide a presentation of applications (and icons associated therewith) that are specifically designed to help the callee 124 during the call with the caller 120. In a specific example, the persona presentation service 116 may enable certain applications or icons to be presented via the callee's 124 user device 108 based on a persona assigned to the communication session), 
and wherein, responsive to receiving the obtained data from the subset of the server-side applications, the mobile device application displays the obtained data on the display of the mobile device in respective regions of a user interface (¶0063-¶0064 & Figs. 3 & 5A-C; When a persona is determined by the persona identification instructions, the determined persona information is provided to presentation rule(s) 324 to determine what types of presentation instructions should be provided to a user device 104, 108. The messaging instructions 328 may also be invoked to determine whether and to what extent the incoming call notification message received at the service 116 should be modified or replaced so as to enable the call notification message to further include a set of presentation instructions for a user device associated with the callee. More particularly, the presentation rule(s) 324 may help determine which applications and/or icons should be presented via callee's user device 104, 108. This determination may be made based on the persona identified by the persona identification instructions. The presentation rule(s) 324 may also reference the listing of applications available for presentation on the callee's user device 340. Based on this information, the presentation rules 324 may identify a set of applications (or icons) to display in connection with the call notification message).

Regarding claim 2, Chavez further teaches the system of claim 1, wherein the mobile device application is configured to: obtain a list of applicable server-side applications from the server (¶0064; the presentation rule(s) 324 may help determine which applications and/or icons should be presented via callee's user device 104, 108. This determination may be made based on the persona identified by the persona identification instructions. The presentation rule(s) 324 may also reference the listing of applications available for presentation on the callee's user device 340. Based on this information, the presentation rules 324 may identify a set of applications (or icons) to display in connection with the call notification message), and determine the subset of the plurality of server-side applications from the list of applicable server-side applications based on the at least two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user (¶0064-¶0098 & Fig. 9A-B illustrate a list of server side applications based on different persona that is determined based on location and date or time as illustrated above).

Regarding claim 3, Chavez further teaches the system of claim 2, wherein the mobile device application is configured to arrange the regions of the user interface based on the at least two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user (¶0064-¶0098 & the presentation rule(s) 324 may help determine which applications and/or icons should be presented via callee's user device 104, 108. This determination may be made based on the persona identified by the persona identification instructions. The presentation rule(s) 324 may also reference the listing of applications available for presentation on the callee's user device 340. Based on this information, the presentation rules 324 may identify a set of applications (or icons) to display in connection with the call notification message. Also see Fig. 9A-B illustrate a list of server side applications based on different persona that is determined based on location and date or time as illustrated above).

Regarding claim 4, Chavez further teaches the system of claim 2, wherein the mobile device application is configured to determine the subset of the plurality of server-side applications additionally based on a user input (¶0059; user input & ¶0064-¶0098 the presentation rule(s) 324 may help determine which applications and/or icons should be presented via callee's user device 104, 108. This determination may be made based on the persona identified by the persona identification instructions. The presentation rule(s) 324 may also reference the listing of applications available for presentation on the callee's user device 340. Based on this information, the presentation rules 324 may identify a set of applications (or icons) to display in connection with the call notification message & Fig. 9A-B illustrate a list of server side applications based on different persona that is determined based on location and date or time as illustrated above).

Regarding claim 5, Chavez further teaches the system of claim 2, wherein the server is configured to generate the list of all applicable server-side applications based on one or more logon credentials for the user (¶0064; this limitation is inherent since it is a personal mobile phone for each user where the user logon credentials are required to determine the presentation rule(s) 324 may help determine which applications and/or icons should be presented via callee's user device 104, 108. This determination may be made based on the persona identified by the persona identification instructions. The presentation rule(s) 324 may also reference the listing of applications available for presentation on the callee's user device 340. Based on this information, the presentation rules 324 may identify a set of applications (or icons) to display in connection with the call notification message. Also see ¶0082-¶0084; identification).

Regarding claim 10, Chavez further teaches the system of claim 1, further comprising an application server having an application processor, an application memory, and a set of application instructions stored in the application memory, the application server being configured to execute the application instructions, via the application processor, to execute a third-party server-side application, wherein, based on the at least two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user, the mobile device application is configured to transmit a message to the application server to obtain data from the third-party server-side application (the limitation is similar to claim 1 because the art is not limited to specific type of applications For instance, each application provided in the list of available applications may include a designation of whether that particular application is associated with a first persona, a second persona, a third persona, . . . , an Nth persona, or a combination thereof. This list 340 may be remotely accessible and/or modifiable by the users of user devices 104, 108 without departing from the scope of the present disclosure, see ¶0066 & figs. 5A-C).

Regarding claim 11, Chavez further teaches the system of claim 1, wherein the mobile device application is configured to display the obtained data on the display of the mobile device based on based on at least two of (i) the geolocation of the mobile device, (ii) the user profile activated on the mobile device, (iii) the time of day, (iv) the date, or (v) the activity associated with a user (see above and see Figs. 5A-C).

Regarding claim 12, Chavez further teaches the system of claim 1, wherein the mobile device application is configured to display the obtained data on the display of the mobile device based on a template for a region of the display (see above and see Figs. 5A-C).

Regarding claim 13, Chavez further teaches the system of claim 1, wherein the messages are transmitted over a network (Fig. 1 illustrate a network. Also see Figs. 6-8 & ¶0081-¶0098; Also see ¶0048 & ¶0064).

Regarding claim 14, Chavez further teaches the system of claim 1, wherein the mobile device application is configured to enable the user to rearrange the regions of the user interface (¶0075; the particular icons 516 presented in the home screen portion 512 may be defined by the user and the arrangement of icons in the other portion of the screen 508 may also be defined by the user. FIG. 5A depicts, as an example, a default presentation of icons on the screen 508 when no incoming call notification message is received and/or when an incoming call notification message is received without a particular persona being associated therewith. As such, a full compliment of icons 516 are presented in the various portions of the screen 508. This view of icons 516, their color, shape, and general arrangement may also be defined by the O/S 228 and/or the presentation preferences 224 driving a presentation behavior of the O/S 228. In this view a user may be allowed to access a particular application by selecting an icon 516 associated with that application. Upon selection, the view of the screen 508 may change such that the application-specific preferences 232 for the selected application are used to render additional data and/or graphics for the selected application. If a “home” button or icon is selected, the view may return to the default O/S presentation of icons as shown in FIG. 5A until another icon is selected or until an incoming call notification message is received.).

Regarding claim 15, Chavez further teaches the system of claim 1, wherein a first of the messages requests a subset of data from the respective server-side application (¶0064-¶0098; the message is based on caller’s identification where different persona “data” is requested and displayed accordingly).

Regarding claim 16, Chavez further teaches the system of claim 1, wherein the subset of the plurality of server-side applications is a first subset of the plurality of server-side applications determined based on a first at least two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user during a first period of time, and wherein the mobile device application is configured to select a second subset of the plurality of server-side applications determined based on a second at least two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user during a second period of time, and transmit messages to respective ones of the second subset of the plurality of server-side applications that include a request for data from the respective server-side application (see claim 1. Also see ¶0053 & ¶0063-¶0098; based on location or time one or more personas are identified and displayed accordingly as illustrated in Figs. 9A-B).

Regarding Claim 17, the claim is substantially similar to claim 1, thus the same rationale applies. Also Chavez teaches non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor, causes a mobile device to: during a first time period (¶0083; based on time of day different persona is displayed along with the server side applications): select a first subset of a plurality of server-side applications based on at least a first two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user (¶0053 & ¶0063-¶0098; based on location or time or other criteria one or more personas are identified and displayed during work “business” or personal when off work accordingly as illustrated in Figs. 9A-B), transmit messages to respective ones of the first subset of the plurality of server- side applications that each include a request for data from the respective server-side application, and responsive to receiving data from each of the first subset of the plurality of server-side applications, display the data in a respective region of a user interface on a display (see Figs. 6-8 & ¶0081-¶0098; Also see ¶0048 & ¶0064); 
and during a second time period: (¶0083; based on time of day different persona is displayed along with the server side applications) select a second subset of a plurality of server-side applications based on at least a second two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user, transmit messages to respective ones of the second subset of the plurality of server-side applications that each include a request for data from the respective server-side application, and responsive to receiving data from each of the second subset of the plurality of server-side applications, display the data in a respective region of the user interface on the display (see Figs. 6-8 & ¶0081-¶0098; Also see ¶0048 & ¶0064).

Regarding claim 18, Chavez further teaches the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed by the processor, cause the mobile device to obtain a list of applicable server- side applications from a server, wherein the list of applicable server-side applications is determined based on one or more logon credentials for the user (see above. Also see ¶0082-¶0084; identification).

Regarding claim 19, Chavez further teaches the non-transitory computer-readable medium of claim 18, wherein, during the first time period: the selection of the first subset of the plurality of server-side applications is made from the list of applicable server-side applications based on the at least first two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user (¶0064-¶0098; based on time of day or location specific persona is displayed along other data).
Regarding claim 20, Chavez further teaches the non-transitory computer-readable medium of claim 18, wherein, during the second time period: the selection of the second subset of the plurality of server-side applications is made from the list of applicable server-side applications based on the at least second two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user (¶0064-¶0098; based on time of day or location specific persona is displayed along other data).

Regarding claim 23, Chavez further teaches the non-transitory computer-readable medium of claim 17, wherein the display of the data during the first time period comprises arranging the regions of the user interface based on the at least first two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user (see Figs. 5A-C and 9A-B).

Regarding claim 24, Chavez further teaches the non-transitory computer-readable medium of claim 17, wherein the display of the data during the second time period comprises arranging the regions of the user interface based on the at least second two of (i) a geolocation of the mobile device, (ii) a user profile activated on the mobile device, (iii) a time of day, (iv) a date, or (v) an activity associated with a user (see Figs. 5A-C and 9A-B).

Regarding claim 25, Chavez further teaches the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed by the processor, cause the mobile device to determine the first and second subsets of the plurality of server-side applications additionally based on a user input (see ¶0059 also see Figs. 5A-C and 9A-B).

Regarding claim 26, Chavez further teaches the non-transitory computer-readable medium of claim 17, wherein the instructions, when executed by the processor, cause the mobile device to store data from the first subset of server-side applications on a memory of the mobile device (¶0079; Any or all of these persona-based presentation behaviors may be customizable or user-configurable vis-à-vis modification of the various instructions and rules stored in memory 208, 308).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez US 2019/0230163 A1 in view of DePue et al. (hereinafter DePue) US 2021/0099568 A1.

Regarding Claim 6, Chavez teaches the system of claim 2, Chavez does not expressly teach wherein the server is configured to implement an authentication service, and wherein the mobile device application is configured to: authenticate the user with the authentication service based on one or more logon credentials to obtain an authentication token, and obtain the list of applicable server-side applications from the server based on the authentication token.
	DePue teaches wherein the server is configured to implement an authentication service (¶0023-¶0025; authentication service), and wherein the mobile device application is configured to: authenticate the user with the authentication service based on one or more logon credentials to obtain an authentication token (¶0021; The third-party application 105 is an application that can be accessed by a client device 102 using separate login credentials than the messaging client application 104. Namely, the third-party application 105 can maintain a first user account and the messaging client application 104 can maintain a second user account. In an embodiment, the third-party application 105 can be accessed by the client device 102 to perform various activities and interactions, such as listening to music, videos, track exercises, view graphical elements (e.g., stickers), communicate with other users, and so forth), and obtain the list of applicable server-side applications from the server based on the authentication token (¶0024-¶0025; the messaging client application 104 presents a graphical user interface to a user that lists third-party applications 105 that are configured to be connected to the messaging client application 104. In an embodiment, this list may include only those applications that can provide contextual information and/or graphical elements to the messaging client application 104. After a user selects an option to connect to one of the applications in the list of third-party applications 105, the messaging client application 104 communicates an authentication token to an authentication server. The authentication token may include information from a user account with the messaging client application 104. The authentication token may uniquely identify the third-party application 105 selected by the user and may be associated with an expiration time. The third-party application 105 communicates with the authentication server to obtain the authentication token. Using the information contained in the authentication token (e.g., a username, a password, a user address, and so forth), the third-party application 105 is able to provide the user access to features of the third-party application 105 and is able to share information and transmit communications to the messaging client application 104.  Namely, a user can launch the third-party application 105 and, in response, the third-party application 105 communicates with the authentication server to determine whether the third-party application 105 has a valid token for the user. If the expiration time specified in the token has not yet been reached, the third-party application 105 retrieves the token and logs the user into the third-party application 105 using the information contained in the token. The third-party application 105 also transmits communications to the messaging client application 104 representing user interactions with the third-party application 105. If the expiration time has been reached or exceeded, the third-party application 105 can request that the messaging client application 104 renew the token to extend the expiration time. If the messaging client application 104 renews the token, the third-party application 105 automatically logs the user into the third-party application 105 and enables the user to access the features of the third-party application 105).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of DePue into the system of Chavez in order to communicate and exchange data with another applications via the network (¶0020). Utilizing such teachings enable the system to securely communicate with different applications utilizing login information and other tokens (common knowledge Moreover, utilizing such teachings enable the user/server to renew/revoke or use the token to authenticate with other applications so that the user have a complete control over the sessions (¶0033-¶0035). 

Claims 7-9, 21-22 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez in view of Ferrer US 2017/0249610 A1. 

Regarding Claim 7, Chavez teaches the system of claim 2, wherein the list of applicable server-side applications includes, for each server-side application of the list of applicable server-side applications (¶0091; list of applications), 
However, Chavez does not expressly teach a respective address for obtaining data from the respective server-side application. However, this limitation is suggested from ¶0048 because persona presentation service 116 is provided by one or multiple servers in communication with the network e.g. One skilled in the art would realize that fig. 2 application #1 is stored by first server where application #2 may be stored by second server where both servers inherently require an address to be accessed.
Ferrer teaches a respective address for obtaining data from the respective server-side application (Fig. 3 & ¶0088; in block 310, the client-side commerce application receives from the server-side electronic commerce application and processes a message or packet comprising one or more user's unique identifier, customization preferences of the user, media content unique identifier, media image URLs, media content URLs, sub-account preferences of the user, and an other media content view information. For example, media content unique identifier comprises one or more of unique identifier used to query the first data storage, second data storage, server-side data storage and server-side memory for one or more of media content, product merchandise, and an other view information).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ferrer into the system of Chavez in order to initiate access of media content with the server-side electronic commerce application in the server computing device (¶0086). Utilizing such teachings enable the system to use server-side applications that supports multiple alternate data streams, two or more of which can have different bit rates from each other (¶0075). Also, the server-side application allows for the client device to switch streams intelligently as network bandwidth changes. Id. Furthermore, the server-side streaming application provides for media encryption and user authentication over encrypted connections. Id. 

Regarding Claim 8, Chavez in view of Ferrer teaches the system of claim 7, Ferrer further teaches wherein the address comprises a uniform resource locator (Fig. 3 & ¶0088; URLs).

Regarding Claim 9, Chavez in view of Ferrer teaches the system of claim 7, Chavez teaches wherein, when one of the respective regions of the user interface is activated, wherein the further data represents an interactive user interface displayed in another region of the user interface (see Figs. 5A-C and 9A-B and related paragraphs).
	Chavez does not expressly teach transmitting a message to the respective server-side application via a different address for obtaining further data from the respective server-side application. However, this limitation is suggested from ¶0048 because persona presentation service 116 is provided by one or multiple servers in communication with the network e.g. One skilled in the art would realize that fig. 2 application #1 is stored by first server where application #2 may be stored by second server where both servers inherently require an address to be accessed.
	Ferrer further teaches transmitting a message to the respective server-side application via a different address for obtaining further data from the respective server-side application (¶0087-¶0090 & Fig. 3; In block 305, a client-side electronic commerce application receives from a client device under a user's control and processes one or more user's username and password, then sends one or more user's username and password to the server-side electronic commerce application. FIG. 13 provides more detail regarding sub-steps of step 305 in FIG. 3. Block 305 then transfers control to block 310).

Regarding Claim 21, Chavez in view of Ferrer teaches the non-transitory computer-readable medium of claim 18, Chavez teaches wherein the list of applicable server-side applications includes, for each server-side application of the list of applicable server-side applications (¶0091; list of applications), 
Chavez does not expressly teach a respective address for obtaining data from the respective server-side application.
Ferrer teaches a respective address for obtaining data from the respective server-side application (Fig. 3 & ¶0088; in block 310, the client-side commerce application receives from the server-side electronic commerce application and processes a message or packet comprising one or more user's unique identifier, customization preferences of the user, media content unique identifier, media image URLs, media content URLs, sub-account preferences of the user, and an other media content view information. For example, media content unique identifier comprises one or more of unique identifier used to query the first data storage, second data storage, server-side data storage and server-side memory for one or more of media content, product merchandise, and an other view information).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ferrer into the system of Chavez in order to initiate access of media content with the server-side electronic commerce application in the server computing device (¶0086). Utilizing such teachings enable the system to use server-side applications that supports multiple alternate data streams, two or more of which can have different bit rates from each other (¶0075). Also, the server-side application allows for the client device to switch streams intelligently as network bandwidth changes. Id. Furthermore, the server-side streaming application provides for media encryption and user authentication over encrypted connections. Id. 

Claim 22 is substantially similar to claim 8, thus the same rationale applies. 

Claim 27 is similar to the above claims. Also Regarding Claim 27, Chavez teaches a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor, causes an application server to: 
in response to a first query received from a remote device at a first uniform resource locator (URL) assigned to an instance of an application executing on the application server for a user (Fig. 2 and 3 illustrate different applications #1, 2 and 3 stored on one or more servers), provide a first subset of data related to the instance of the application that represents information to be displayed in a first region of a first user interface on a display of the remote device (¶0064-¶0098; Fig. 1 illustrate that persona presentation service 116 is stored on one or more server applications where based on a personal a display of applications in first region as illustrated in Figs. 5A-C and 9A-B); 
in response to a second query received from the remote device at a second URL assigned to the instance of the application (Fig. 2 and 3 illustrate different applications #1, 2 and 3 stored on one or more servers), provide information that represents a web view to be displayed in a second region of the first user interface to enable the user to operate first aspects of the instance of the application (¶0064-¶0098; Fig. 1 illustrate that persona presentation service 116 is stored on one or more server applications where based on a personal a display of applications in first region as illustrated in Figs. 5A-C and 9A-B); 
 and present a second user interface arranged for the user to operate second aspects of the instance of the application (see Fig. 5A-C and 9A and B).
	Chavez does not expressly teach “at a first/second URL assigned to the instance of the application,” however, this limitation is suggested from ¶0048 because persona presentation service 116 is provided by one or multiple servers in communication with the network e.g. One skilled in the art would realize that fig. 2 application #1 is stored by first server where application #2 may be stored by second server where both servers inherently require an address to be accessed. 
Ferrer teaches “at a first/second URL assigned to the instance of the application (Fig. 3 & ¶0088; in block 310, the client-side commerce application receives from the server-side electronic commerce application and processes a message or packet comprising one or more user's unique identifier, customization preferences of the user, media content unique identifier, media image URLs, media content URLs, sub-account preferences of the user, and an other media content view information. For example, media content unique identifier comprises one or more of unique identifier used to query the first data storage, second data storage, server-side data storage and server-side memory for one or more of media content, product merchandise, and an other view information).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ferrer into the system of Chavez in order to initiate access of media content with the server-side electronic commerce application in the server computing device (¶0086). Utilizing such teachings enable the system to use server-side applications that supports multiple alternate data streams, two or more of which can have different bit rates from each other (¶0075). Also, the server-side application allows for the client device to switch streams intelligently as network bandwidth changes. Id. Furthermore, the server-side streaming application provides for media encryption and user authentication over encrypted connections. Id. 
	
Regarding claim 28, Chavez in view of Ferrer teaches the non-transitory computer-readable medium of claim 27, wherein the second user interface comprises an interface of a native application running on the application server (Chavez is not limited to specific type of application, see Figs. 5A-C and 9A-B).

Regarding claim 29, Chavez in view of Ferrer teaches the non-transitory computer-readable medium of claim 27, wherein the first aspects are a subset of the second aspects (see Figs. 5A-C and 9A-B where there may be an overlapping applications for display).

Regarding claim 30, Chavez in view of Ferrer teaches the non-transitory computer-readable medium of claim 27, wherein the second query comprises a user selection of a block in the first region in the first interface (see Figs. 5A-C and 9A-B where user may arrange blocks for display).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455